        Case 1:20-cv-03491-PGG Document 26 Filed 10/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 G&G CLOSED CIRCUITS EVENTS, LLC,

                     Plaintiff,
                                                                  ORDER
              -against-
                                                            20 Civ. 3491 (PGG)
 MARISOL ROSSI, SOLACE BAR &
 GRILL, INC.,

                     Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             The hearing currently scheduled for October 7, 2020 at 3:00 p.m. is adjourned to

October 15, 2020 at 11:30 a.m.



Dated: New York, New York
       October 6, 2020
